Case 2:

 

 

19-cv-11176-NJB-DMD Document 1-6 Filed 06/12/19 Page 1 of 2

24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

STATE OF LOUISIANA

NOQ.: 794-455

FILED:
DEPUTY CLERK
TICE OF FIL TICE OF RE
TO: PLAINTIFFS ERNESTINE BOLIN AND ROBERT BOLIN

ERNESTINE BOLIN and ROBERT BOLIN

versus

LOWE’S HOME CENTERS, L.L.C. d/b/a LOWE’S and
STANLEY ACCESS TECHNOLOGIES, L.L.C., d/b/a STANLEY BLACK & DECKER

DIVISION: “D”

 

 

Through their attorney of record:
Owen M. Courreges, Esq.
Attorney at Law

1450 Josephine Street

New Orleans, LA 70130

PLEASE TAKE NOTICE, that defendants, Stanley Access Technologies LLC, improperly |

named as Stanley Access Technologies, L.L.C., d/b/a Stanley Black & Decker, pursuant to 28 U.S.C.

+
§ 1441; onthe b 2” ddy of June

 

, 2019, filed in the United States District Court for |

the Eastern District of Louisiana, a Notice of Removal of the above-captioned case from the 24"

Judicial District Court for the Parish of Jefferson, State of Louisiana. A copy of the Notice of |

Removal is attached.

Respectfully submitted,

LAW OFFICES OF STEVEN B. WITMAN

; Pow \ a
Ds 8a
STEVEN B. WITMAN (#13621)->
209 Highway 22 West, Suite G

P. O. Box 1148

Madisonville, LA 70447
Telephone: (985) 792-5220
Facsimile: (985) 792-4889

E-mail: switman@witmanlaw.com

Attorney for Defendant, Stanley Access Technologies

LLC

 
 

 

| i

. i

Case 2/19-cv-11176-NJB-DMD Document 1-6 Filed 06/12/19 Page 2of2 |

| |
CERTIFICATE OF SERVICE

[hereby certify that a copy of the above and foregoing pleading has been served on counsel |

of record for all parties via E-mail, and/or facsimile, and/or by depositing same, postage prepaid and

4 |

properly addressed, in the United States Mail this }2. ay of | Vrne_ , 2019. |

QS) rc |

<r 8k |

SST SS IT |

STEVEN B. WITMAN

|

|

|

|

|

|

|

|

|

Page 2 of 2

|

|

 

 

 
